IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                March 27, 2008
                                No. 07-10732
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

KIMBERLY NEWELL KINDLEY

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:04-CR-36-2


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      Kimberly Newell Kindley appeals the district court’s decision to revoke her
term of supervised release. See 18 U.S.C. § 3583(g). She argues that the district
court erred in finding that it could not impose substance-abuse treatment
pursuant to 18 U.S.C. § 3583(d) in lieu of incarceration. Kindley committed
several violations of the conditions of her supervised release. Failure of a drug




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-10732

test was but one of those violations. Accordingly, there was no error in the
district court’s revocation of supervised release and imposition of a term of
imprisonment. See United States v. Harper, 34 Fed. App’x 150 (5th Cir. 2002);1
5TH CIR. R. 47.5.4.
      AFFIRMED.




      1
        Although an unpublished opinion issued after January 1, 1996 is not
controlling precedent, it may be considered as persuasive authority. See Ballard
v. Burton, 444 F.3d 391, 401 & n.7 (5th Cir. 2006) (citing 5TH CIR. R. 47.5.4.).

                                       2